DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderploeg et al. (US 2006/0263470, hereinafter Vander) in view of in view of Hayberg (US 4,340,352).

Regarding claim 1, Klaus meets the claimed method of resetting a core plate (second platen 104, Fig. 1) of a mold apparatus of an injection molding machine, (Vander teaches injection molding, see [0050])   the method comprising: a) energizing a mechanical actuator  (Vander teaches ram 118 to move platen 104, see [0050]) in a retraction direction to exert a retraction force against the core plate and axially translate the core plate relative to a base plate (first platen 102, Fig. 1) from a plate advanced position associated with ejecting a molded article from the mold to a plate retracted position associated with injecting melt into the mold, the base plate for mounting to a platen of the injection molding machine.
Vander does not explicitly teach ;  and b) after step (a) and prior to applying clamping tonnage, relieving the retraction force to axially unload the mechanical actuator, wherein the 
Hayberg teaches an apparatus capable of rotating part 50 at the same time that the article is ejected by opening the mold, see Col. 4, lines 32-55. Therefore, the combination of Vander and Hayberg meet the claimed  b) after step (a) and prior to applying clamping tonnage, relieving the retraction force to axially unload the mechanical actuator, wherein the actuator is isolated from axial force exerted across the mold during application of the clamping tonnage. 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the thread mold of Hayberg with the molding apparatus of Vander because it allows for the production of threaded caps ejected from an injection mold using a single apparatus that reduces the footprint of the production equipment compared to two separate molding apparatuses. Furthermore, the pistons of Hayberg ensure that so that lids are not pulled up with sleeves 54 as the mold sections separate, see Col. 3, lines 65-67.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderploeg et al. (US 2006/0263470, hereinafter Vander) in view of in view of Hayberg (US 4,340,352) and Klaus et al. (US 6,811,391, hereinafter Klaus).

 Regarding claim 2, Vander as modified does not teach the claimed wherein the actuator comprises a lead nut coupled to a lead screw and rotationally fixed relative to the core plate, and the step of relieving the retraction force comprises axially translating the lead nut relative to the core plate in a direction opposite the retraction direction. 
(Klaus teaches nut 128 is non-rotatably mounted on a central link member 129, see Col. 4, lines 21-23) coupled to a lead screw and rotationally fixed relative to the core plate, (the screw 126 of Klaus is supported by and fixed relative to stationary platen 108, Fig. 1, Col. 4, lines 15-20) and the step of  relieving the retraction force comprises axially translating the lead nut relative to the core plate in a direction opposite the retraction direction. (Klaus teaches nut 128 to transfer rotary output power from motor 125 to move platen 116, se Col. 4, lines 22-25. Klaus teaches a servomotor 240 that includes a second one-way mechanical clutch (not shown) that is operable when servomotor 240 is operated in the reverse direction. Klaus further teaches clutch to transfer power to either the molding cycle or a screw mechanism, see Col. 7, lines 1-20.)
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the nuts, screw, and clutch of Klaus with the servomotor of Vander and thread mold of Hayberg because the clutch allows the apparatus to make full use of the servomotor output that would otherwise be idle to reduce the number of parts, see Klaus Col. 7, lines 1-10.
 
 Regarding claim 4, Vander as modified meets the claimed further comprising the step of applying the clamping tonnage (Klaus teaches Fig. 1 represent the mold closed position, Col. 4, lines 1-20) while the lead nut is in a home position between the nut retracted position and the nut advanced position. (Klaus depicts nut 128 to be in a home position in Fig. 1).
 
(Klaus teaches nut 128 to transfer rotary output power from motor 125 to move platen 116, se Col. 4, lines 22-25).

 Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderploeg et al. (US 2006/0263470, hereinafter Vander) in view of in view of Hayberg (US 4,340,352).

Regarding claim 6, Vander meets the claimed a method for manipulating a molded article produced by injection molding, (Vander teaches injection molding, see [0050])   the molded article having an article first portion and an article second portion, the method comprising: a) operating a first servomotor to advance a core second portion relative to a base plate, (Vander teaches a servo side shuttle tool 120 including servo motor 126 for removing molded parts from the apparatus, see [0050] and Fig. 1) the core second portion for forming the article second portion and the base plate mountable to a platen of an injection molding machine;  
Vander does not explicitly teach and b) operating a second servomotor to move an engagement member along a path from an engagement-member intermediate position to an engagement-member advanced position to move the article second portion from a partially closed position to a fully closed position relative to the article first portion. 
Hayberg meets the claimed and b) operating a second servomotor to move an engagement member (shaft 62, Fig. 4) along a path from an engagement-member intermediate position to an engagement-member advanced position to move the article second portion from a partially closed position to a fully closed position relative to the article first portion.  (Hayberg in Fig. 4 and 5 that the lids 10 are partially closed by shaft 62, height of closing member 78 above the surface of section 34 is carefully adjusted so that as finger assembly 64 advances to the position shown in dashed line in FIG. 5, lid 10 is snapped fully shut without being crushed, Col. 4, lines 35-55). 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the thread mold of Hayberg with the molding apparatus of Vander because it allows for the production of threaded caps ejected from an injection mold using a single apparatus that reduces the footprint of the production equipment compared to two separate molding apparatuses. Furthermore, the pistons of Hayberg ensure that so that lids are not pulled up with sleeves 54 as the mold sections separate, see Col. 3, lines 65-67. 
 
Regarding claim 7, Vander as modified meets the claimed wherein in the engagement-member intermediate position the engagement member overlies the core second portion and in the engagement-member advanced position the engagement member overlies a core first portion for forming the article first portion. (Hayberg Fig. 4-5 depicts closing member 78 to overlie the mold cavity).
 
Regarding claim 8, Vander as modified meets the claimed wherein the engagement member is moved along a first portion of the path while the core second portion is advancing relative to the base plate. (Hayberg teaches while closing member 78 advances at the same time, core 50 rotates, withdrawing from the newly formed threads in cap 12, see Col. 4, lines 40-55).
 
(Hayberg teaches while closing member 78 advances before ejection, see Col. 4, lines 40-55).

 Regarding claim 10, Vander as modified meets the claimed wherein the engagement member is moved a second time along the first portion of the path prior to ejection of the molded article. (Hayberg teaches returning to its original position before cap 12 is ejected, see Col. 4, lines 50-55).
 
Regarding claim 11, Vander as modified meets the claimed wherein the engagement member is moved along the first portion of the path the first time and the second time while the core second portion is advancing relative to the base plate. (Hayberg teaches returning to its original position before cap 12 is ejected. Hayberg teaches while closing member 78 advances at the same time, core 50 rotates, withdrawing from the newly formed threads in cap 12, see Col. 4, lines 40-55).
 
Regarding claim 12, Vander as modified meets the claimed further comprising the step of operating the first servomotor to rotate the core first portion relative to the core second  portion, the core first portion comprising a thread mold for forming internal threads of the article first portion. (Hayberg teaches while closing member 78 advances at the same time, core 50 rotates, withdrawing from the newly formed threads in cap 12, see Col. 4, lines 40-55).
 
(Hayberg teaches while closing member 78 advances at the same time, core 50 rotates, withdrawing from the newly formed threads in cap 12, see Col. 4, lines 40-55).
 
Regarding claim 14, Vander as modified meets the claimed wherein the step of synchronizing comprises operating the first servomotor to advance the core second portion relative to the core first portion. ( Hayberg teaches while closing member 78 advances at the same time, core 50 rotates, withdrawing from the newly formed threads in cap 12, see Col. 4, lines 40-55.)
Vander as modified does not explicitly teach at a translation rate equal to a lead of the thread mold multiplied by a rotation rate of the core second portion relative to the core first portion.
Vander teaches a controller capable of translating the plate (104) during an ejection phase, see Fig. 1.  Hayberg teaches while closing member 78 advances at the same time, core 50 rotates, withdrawing from the newly formed threads in cap 12, see Col. 4, lines 40-55.
Therefore, it would have been obvious to one of ordinary skill in the art to vary the translation rate to be equal to a lead of the thread mold multiplied by a rotation rate of the core second portion relative to the core first portion, in order to insure the closing member 78 of Hayberg is properly synchronized with the mold rotation, see Hayberg Col. 4, lines 40-55.

Claims 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderploeg et al. (US 2006/0263470, hereinafter Vander).

Regarding claim 15, Vander meets the claimed a system for producing a molded article (Examiner interprets this claim to recite an apparatus for producing a molded article) by injection molding, (Vander teaches injection molding, see [0050])  
Examiner notes that “the molded article having an article first portion and an article second portion” is considered the intended use of the apparatus, see MPEP 2114. The apparatus of Vander is capable of molding articles with at least two portions such as an article with a lid, see Abstract paragraph.  
the mold system comprising: 
a) a base plate (second platen 104, Fig. 1)  for mounting to a platen (mold core plate 110) of an injection molding machine 
b a core plate (shuttle plate 132, Fig. 1) movably coupled to the base plate; 
c) a core second portion (mold cores 112, Fig. 1) mounted to the core plate for forming the article second portion (The apparatus of Vander is capable of molding articles with at least two portions such as an article with a lid, see Abstract paragraph.)  
d) a drive mechanism comprising a mechanical actuator (ram 118, see [0050]) coupled to the core plate, to translate the core plate relative to the base (Vander teaches the ram 118 to move the platen 104, see [0050])
e) a manipulation mechanism (suction member 134, see [0050]) coupled to the core plate (shuttle plate 132), the manipulation mechanism comprising an engagement member (suction member 134) and a second servomotor (servo motor 126) for moving the engagement member along a path and (Vander teaches a servo side shuttle tool 120 including servo motor 126 for removing molded parts from the apparatus, see [0050] and Fig. 1)
f) a controller (Vander teaches a base 100 which contains the various motors and controls necessary for operating the principal parts of the machine (not shown), see [0051]) configured to (i) …to translate the core plate between the plate advanced position and the plate retracted position, (Vander teaches “various motors and controls” [0051] and a ram (118). Therefore, Vander teaches a controller capable of translating the plate (104), see Fig. 1) and (ii) operate the second servomotor to move the engagement member along the path. (Vander teaches “various motors and controls” [0051] and a servo motor (126) connected to suction member 134. Therefore, Vander teaches a controller capable of translating the engagement member along a path, see Fig. 1)
Examiner notes that “to move the article second portion relative to the article first portion” is considered the intended use of the claimed apparatus, see MPEP 2114. Vander teaches an apparatus with suction member 134 that is capable of moving article second portion relative to the article first portion.
Vander teaches ram (118) but does not explicitly teach a first servomotor for operating the actuator.
Vander teaches drive mechanisms coupled to the mold halves may be augmented by servo mechanisms, see [0055]. 
The courts have held that "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a second servo motor taught by Vander to drive the ram (118) for closing the mold taught by Vander because a second servo motor improves control of the apparatus to allow for additional operations such as applying labels, see [0002] and [0055].
Therefore, the further claimed “a first servomotor for operating the actuator.” is obvious in view of Vander.

Regarding claim 16, Vander as modified meets the claimed wherein the controller is configured to operate the first servomotor during an ejection phase to translate the core plate between the plate advanced position and the plate retracted position (Vander teaches “various motors and controls” [0051] and a ram (118) to translate plate (104). Therefore, Vander teaches a controller capable of translating the plate (104) during an ejection phase, see Fig. 1)
 (Vander teaches “various motors and controls” [0051] and a servo motor (126) connected to suction member 134. Therefore, Vander teaches a controller capable of translating the engagement member along a path, see Fig. 1.)

Regarding claim 17, Vander as modified meets the claimed wherein the controller is configured to operate the first servomotor during the ejection phase to translate the core plate from the plate retracted position to the plate advanced position (Vander teaches “various motors and controls” [0051] and a ram (118) to translate plate (104). Therefore, Vander teaches a controller capable of translating the plate (104) translate the core plate from the plate retracted position to the plate advanced position, see Fig. 1) while operating the second servomotor to move the engagement member along a first portion of the path a first time prior to ejection of the molded article (Vander teaches “various motors and controls” [0051] and a servo motor (126) connected to suction member 134. Therefore, Vander teaches a controller capable of operating the second servomotor to move the engagement member along a first portion of the path a first time prior to ejection of the molded article, see Fig. 1)

Regarding claim 18, Vander as modified meets the claimed wherein the controller is configured to operate the first servomotor during the ejection phase to move the engagement member along the first portion of the path a second time prior to ejection of the molded article. (Vander teaches “various motors and controls” [0051] and a servo motor (126) connected to suction member 134. Therefore, Vander teaches a controller capable of operating to move the engagement member along the first portion of the path a second time prior to ejection of the molded article, see Fig. 1.


Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Vanderploeg et al. (US 2006/0263470, hereinafter Vander), in view of Hayberg (US 4,340,352).

Regarding claim 17, Vander as modified teaches all that is claimed in claim 13 but does not teach a core first portion rotatably supported by the base plate, the core first portion comprising a thread mold for forming internal threads of the article first portion, wherein the controller is configured to operate the first servomotor to rotate the core first portion in synchronization with the translation of the core plate to correspond to a lead of the thread mold.
Hayberg meets the claimed a core first portion (cores 50, see Fig. 4 and Col. 4, lines 50-55) rotatably supported by the base plate, (female section 34) the core first portion comprising a thread mold for forming internal threads of the article first portion, (Hayberg teaches the cores 50 have external threads for molding internal threads, see Fig. 4 and Col. 4, lines 50-55) 
Hayberg teaches a rack and pinion apparatus 52 (see FIG. 2) is employed to rotate cores 50 during molding, Col. 3, lines 55-60. Hayberg further teaches as the mold sections separate, air pistons 56 are energized to extend shafts 58, Col. 3, lines 60-67.  Vander teaches servo motors and controls for a molding apparatus, see [0051] and [0055]. Therefore, the apparatus of Vander as modified by Hayberg above meets the claimed “wherein the controller is configured to operate the first servomotor to rotate the core first 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the thread mold of Hayberg with the molding apparatus of Vander because it allows for the production of threaded caps ejected from an injection mold using a single apparatus that reduces the footprint of the production equipment compared to two separate molding apparatuses. Furthermore, the pistons of Hayberg ensure that so that lids are not pulled up with sleeves 54 as the mold sections separate, see Col. 3, lines 65-67.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites, inter alia, wherein the lead nut is translatable relative to the 
core plate between a nut advanced position in which the lead nut bears against 
a first abutment surface fixed relative to the core plate for moving the core 
plate to the plate advanced position, and a nut retracted position in which the 
lead nut bears against a second abutment surface fixed relative to the core 
plate for moving the core plate to the plate retracted position, and wherein 
relieving the retraction force comprises translating the lead nut away from the 
second abutment surface toward the first abutment surface.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 10,654,205. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 15 of the present application recites A system for producing a molded article by injection molding... a controller configured to (i) operate the first servomotor to translate the core plate between the plate advanced position and the plate retracted position, and (ii) operate the second servomotor to move the engagement member along the path. 
Claims 13-16 of U.S. Patent No. 10,654,205 recites a mold system which is not patentably distinct from the presently claimed system for producing a molded article.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. ROBINSON/Examiner, Art Unit 1744